          IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

UNITED STATES OF AMERICA

v.                                      Case No. 5:15cr1-MW/MJF

DONTA LEMONT SPURLIN,

           Defendant/Petitioner.
_________________________/

          ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 63, and has also reviewed de novo Petitioner’s Objections to

the Report and Recommendation, ECF No. 66. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “Petitioner

Spurlin’s motion to vacate, set aside, or correct sentence, ECF No. 31, is DENIED. The

motion for relief pursuant to Fed. R. Civ. P 60(b) and Fed. R. Civ. P. 60(d), as

supplemented, ECF Nos. 51, 51, is DENIED. The request to file a second supplement to

the § 2255 motion, ECF No. 58, is DENIED. A Certificate of Appealability is

DENIED.” The Clerk shall also close the file.

      SO ORDERED on September 25, 2019.

                                        s/Mark E. Walker
                                        Chief United States District Judge
